IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 197 EM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
LEANDROS ECHAVARRIA,                        :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DISMISSED. See Commonwealth v. Ali, 10

A.3d 282 (Pa. 2010) (observing that hybrid representation is impermissible).      The

Prothonotary is DIRECTED to forward the filing to counsel of record.